DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rambo (US 10364750).

Regarding claim 1, Rambo teaches a turbine engine, comprising: 
an engine housing (#50) forming a fan duct (#14) extending from a fan inlet (#60) to an exhaust (#76); 

an engine core (#16) located in the fan duct aft of the fan (Fig. 1), the engine core coupled to the fan by a fan shaft (#36); and 
a dedicated core inflow duct coupled to the core and having a core inlet (#20) to capture and direct air into the engine core (#16).

Regarding claim 6, Rambo teaches the turbine engine of claim 1, further comprising a gearbox (#46) operationally connected to the fan shaft (#36) and located in the fan duct (Fig. 1; column 5, lines 45-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US 10364750) as applied to claims 1 and 6 above, and further in view of Handley (US 8721756).

Regarding claim 2, Rambo teaches the turbine engine of claim 1. Rambo does not teach a filter in the dedicated core inflow duct. Handley teaches a filter (#42) located in the dedicated core inflow duct (#20). It would have been obvious to one of ordinary skill in the art before the effective filing date 

Regarding claim 7, Rambo teaches the turbine engine of claim 6. Rambo does not teach a filter in the dedicated core inflow duct. Handley teaches a filter (#42) located in the dedicated core inflow duct (#20). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rambo with the inlet filter of Handley. Doing so would protect against particles entering and damaging the engine core (Handley, column 7, lines 24-27).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US 10364750) as applied to claim 1 above, and further in view of Suciu (US 10421553).

Regarding claim 4, Rambo teaches the turbine engine of claim 1. Rambo does not teach the core inlet located exterior of the fan duct. Suciu teaches wherein the core inlet (#80) is located exterior of the fan duct (#56; Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rambo with the core inlet location of Suciu. Doing so would allow the core access to laminar airflow (Suciu, column 4, lines 7-10).

Regarding claim 5, Rambo teaches the turbine engine of claim 1. Rambo does not teach the core inlet located exterior of the fan duct. Suciu teaches wherein the core inlet (#80) is located exterior of the fan duct and exterior of the engine housing (#56; Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rambo with the core inlet location of Suciu. Doing so would allow the core access to laminar airflow (Suciu, column 4, lines 7-10).


Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US 10364750) in view of Eames (US 20120128487).

Regarding claim 8, Rambo teaches a convertible engine, comprising: 
an engine housing (#50) forming a fan duct (#14) extending from a fan inlet (#60) to an exhaust (#76); 
a fan (#40) positioned in the fan duct proximate the fan inlet (Fig. 1); 
an engine core (#16) located in the fan duct aft of the fan (Fig. 1), the engine core coupled to the fan by a fan shaft (#36); 
a dedicated core inflow duct coupled to the core and having a core inlet (#20) to capture and direct air into the engine core (#16).
Rambo does not teach the shaft extending past the engine housing. Eames teaches a drive shaft (#66) mechanically coupled to the engine core (#10) and extending exterior of the engine housing (Fig. 2, [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rambo with the extended shaft of Eames. Doing so would allow the rotational power of the shaft to operate aircraft accessories (Eames, [0016]).

Regarding claim 12, Rambo teaches the convertible engine of claim 8, further comprising a gearbox (#46) operationally connected to the fan shaft and located in the fan duct (Fig. 1; column 5, lines 45-50).


Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US 10364750) in view of Eames (US 20120128487) as applied to claim 12 above, and further in view of Handley (US 8721756).

Regarding claim 9, Rambo teaches the convertible engine of claim 8. Rambo does not teach a filter in the dedicated core inflow duct. Handley teaches a filter (#42) located in the dedicated core inflow duct (#20). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rambo with the inlet filter of Handley. Doing so would protect against particles entering and damaging the engine core (Handley, column 7, lines 24-27).

Regarding claim 13, Rambo teaches the convertible engine of claim 12. Rambo does not teach a filter in the dedicated core inflow duct. Handley teaches a filter (#42) located in the dedicated core inflow duct (#20). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rambo with the inlet filter of Handley. Doing so would protect against particles entering and damaging the engine core (Handley, column 7, lines 24-27).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US 10364750) in view of Eames (US 20120128487) as applied to claim 8 above, and further in view of Suciu (US 10421553).

Regarding claim 11, Rambo teaches the convertible engine of claim 8. Rambo does not teach the core inlet located exterior of the fan duct. Suciu teaches wherein the core inlet (#80) is located exterior of the fan duct (#56; Fig. 7). It would have been obvious to one of ordinary skill in the art before the .

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US 10364750) in view of Ross (US 9376206).

Regarding claim 14, Rambo teaches a convertible engine comprising: 
an engine housing (#50) forming a fan duct (#14) extending from a fan inlet (#60) to an exhaust (#76); 
a fan (#40) positioned in the fan duct proximate the fan inlet (Fig. 1); 
an engine core (#16) located in the fan duct aft of the fan (Fig. 1), the engine core coupled to the fan by a fan shaft (#36); 
a dedicated core inflow duct coupled to the core and having a core inlet (#20) to capture and direct air into the engine core (#16).
Rambo does not teach the engine on a tiltrotor aircraft. Ross teaches a tiltrotor aircraft (#100), comprising:
 a fuselage (#103) having a wing (#105) and a tail (#107); two proprotors (#108, #109) connected to the wing and pivotable between a vertical takeoff and landing (VTOL) position and a forward flight position (Fig. 2A, Fig. 3A);
an engine (#140; #142) mounted with the fuselage (column 6, lines 23-30); and 
a drive shaft mechanically (#170) coupled to the engine core (#145; column 6, lines 30-32) and operationally connected to the proprotors (by #168 and #167 to #165; column 6, lines 40-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rambo with the tiltrotor aircraft and shaft connections of Ross. Doing so would 

Regarding claim 18, Rambo teaches the tiltrotor aircraft of claim 14, further comprising a gearbox (#46) operationally connected to the fan shaft (#36) and located in the fan duct (Fig. 1; column 5, lines 45-50).

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US 10364750) in view of Ross (US 9376206) as applied to claims 14 and 18 above, and further in view of Handley (US 8721756).

Regarding claim 15, Rambo teaches the tiltrotor aircraft of claim 14. Rambo does not teach a filter in the dedicated core inflow duct. Handley teaches a filter (#42) located in the dedicated core inflow duct (#20). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rambo with the inlet filter of Handley. Doing so would protect against particles entering and damaging the engine core (Handley, column 7, lines 24-27).

Regarding claim 19, Rambo teaches the tiltrotor aircraft of claim 18. Rambo does not teach a filter in the dedicated core inflow duct. Handley teaches a filter (#42) located in the dedicated core inflow duct (#20). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rambo with the inlet filter of Handley. Doing so would protect against particles entering and damaging the engine core (Handley, column 7, lines 24-27).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US 10364750) in view of Ross (US 9376206) as applied to claim 14 above, and further in view of Suciu (US 10421553).

Regarding claim 17, Rambo teaches the tiltrotor aircraft of claim 14. Rambo does not teach the core inlet located exterior of the fan duct. Suciu teaches wherein the core inlet (#80) is located exterior of the fan duct (#56; Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rambo with the core inlet location of Suciu. Doing so would allow the core access to laminar airflow (Suciu, column 4, lines 7-10).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US 10364750) in view of Ross (US 9376206) and Handley (US 8721756) as applied to claim 19 above, and further in view of Suciu (US 10421553).

Regarding claim 20, Rambo teaches the tiltrotor aircraft of claim 19. Rambo does not teach the core inlet located exterior of the fan duct. Suciu teaches wherein the core inlet (#80) is located exterior of the fan duct (#56; Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rambo with the core inlet location of Suciu. Doing so would allow the core access to laminar airflow (Suciu, column 4, lines 7-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regev (US 20170240274) shows an engine used to drive a rotatable proprotor.
O'Flarity (US 10107500) shows an engine which drives multiple fan rotors via a drive shaft.
Seidel (US 6527224) shows an engine with a dedicated inflow duct. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647